

117 HRES 16 IH: Stay on Schedule (S.O.S.) Resolution
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 16IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Wittman submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to prohibit the consideration of a concurrent resolution to provide for a recess of the House after July 31 of any year unless the House has approved each regular appropriation bill for the next fiscal year.1.Short titleThis resolution may be cited as the Stay on Schedule (S.O.S.) Resolution. 2.Prohibiting recess during August until approval of all regular appropriation billsRule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause:Concurrent resolution providing for adjournment during August13.If by July 31 of any calendar year the House has not passed each of the regular appropriation bills for the fiscal year which begins on October 1 of that calendar year, it shall not be in order to consider a concurrent resolution to provide that the House stand adjourned during any day occurring during August of that calendar year until the House has passed each such bill. For purposes of this clause, term regular appropriation bill means any annual appropriation bill which is under the jurisdiction of a single subcommittee of the Committee on Appropriations of the House of Representatives (as may be provided under the Rules for the fiscal year involved)..